Citation Nr: 1034538	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  09-46 654	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for myofascial strain of the 
thoracic and lumbar paraspinal muscles, and scoliosis.



ATTORNEY FOR THE BOARD

K. Neilson, Counsel









INTRODUCTION

The appellant likely had reserve component service from May 1981 
to July 1981.  Other periods of service have not been confirmed.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

The appellant executed a VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, appointment, 
in favor of The American Legion as his representative in December 
2009.  However, The American Legion revoked the appointment in 
February 2010.  Their representative noted that the appellant had 
submitted the form directly to the RO without the organization's 
knowledge.  The representative also noted that it was the policy 
of The American Legion to not accept a client when the case is in 
appellate status.  Thus, the appellant is unrepresented at this 
time.  (Because the case is being remanded, the appellant will 
have opportunity to seek other representation if he so desires.)


REMAND

A "veteran" is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(2) (West 2002).  The term "active military, 
naval, or air service" includes active duty, and "any period of 
active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training [(INACDUTRA)] during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) 
(2009); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 
(1991).  

Active duty for training (ACDUTRA) is defined, in part, as "full-
time duty in the Armed Forces performed by Reserves for training 
purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c).  "The term 'Reserve' means a member of a reserve 
component of one of the Armed Forces."  38 U.S.C.A. § 101(26).  
With respect to members of the Army National Guard or Air 
National Guard, ACDUTRA means full- time duty under section 316, 
502, 503, 505 of title 32, or the prior corresponding provisions 
of law.  38 U.S.C.A. § 101(22)(c).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases which 
manifest themselves to a degree of disability of 10 percent or 
more within a specified time after separation from service--are 
provided by law to assist veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. § 1112 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.304(b), 3.306, 3.307, 
3.309 (2009).

The advantages of these evidentiary presumptions do not extend to 
those who claim service connection based on a period of ACDUTRA 
or INACDUTRA and have not been service connected for disability 
traceable to any such period.  Paulson v. Brown, 7 Vet. App. 466, 
469-70 (1995) (noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to appellant's 
claim where he served only on ACDUTRA and had not established any 
service-connected disabilities from that period).

In December 2008, the appellant filed a claim for VA disability 
compensation, seeking service connection for a back disorder.  He 
did not provide specific information as to his dates of service.  
The appellant asserted that he had a back disability as a result 
of a fall that he sustained during service.  Specifically, he 
stated that in the spring of 1981, during basic training at Fort 
Sill, Oklahoma, he fell 10 feet from the monkey bars on the 
obstacle course and landed on his back.  The appellant's service 
treatment records (STRs) document that he was seen on June 11, 
1981, for complaints of low-back pain for the previous four days.  
The appellant reported that he had fallen about 10 feet and 
landed on his lower back.  The assessment at that time was 
bruising due to the fall.  

The RO obtained service information for the appellant through the 
Veterans Information Solutions in January 2009.  The information 
indicated that the appellant served from April 24, 1981, to July 
17, 1981.  His component was listed as Army Reserve.  The Board 
notes that the appellant's STRs contain an April 24, 1981, 
entrance physical examination that said the purpose of the 
examination was enlistment in the Army Reserve.  

The RO requested from the Wisconsin Department of Veterans 
Affairs (DVA) the appellant's DD 214 and indicated in its request 
that his period of service was from January 1981 to February 
1981.  A response was received in January 2009 stating that there 
were no records for the appellant at the Wisconsin DVA.  

The RO sent an initial letter to provide the appellant with the 
notice required by the Veterans Claims Assistance Act of 2000 
(VCAA) in January 2009.  The appellant responded that same month 
that he had no further information to provide to the RO.  

The RO also sought to verify the appellant's service dates and 
obtain his records by means of an electronic request in January 
2009.  The request listed the appellant as having service from 
January 1, 1981, to February 1, 1981, and from April 24, 1981, to 
July 17, 1981.  

The National Personnel Records Center (NPRC) responded to the 
RO's request in January 2009.   The response noted that the 
appellant had "no active duty other than for training purposes" 
from May 15, 1981, to July 17, 1981.  

Based on the response from the NPRC, the RO wrote to the 
appellant to inform him of the information necessary to 
substantiate a claim for service connection based upon reserve or 
National Guard service.  That letter was returned to the RO due 
to an incorrect address, and subsequently was resent to the 
appellant in February 2009 to an alternate address.  Although 
that letter was also returned as undeliverable, in March 2009, 
the appellant responded that he had no additional information to 
submit in support of his claim.  In April 2009, the RO resent the 
letter to a third address, which had been provided on the 
appellant's March 2009 response.  There is no indication in the 
claims folder that this letter was returned as undeliverable.  It 
appears that the appellant is at times homeless.  He has, 
however, updated his address with VA multiple times during the 
pendency of his claim.  

The appellant was provided with a VA examination in March 2009 to 
determine whether he had any low-back disorder that could be 
related to the low-back injury documented in service.  The VA 
examiner diagnosed the appellant as having myofascial strain, 
thoracic and lumbar paraspinal muscles, and scoliosis, which he 
opined preexisted military service and was likely not related to 
or aggravated by service.

In April 2009, the RO denied the appellant's service connection 
claim.  The appellant filed a notice of disagreement (NOD) 
wherein he reiterated his belief that his current back disability 
was attributable to the fall in service.  He also indicated that 
he had been sent to an Air Force base in Texas where he received 
treatment for several weeks.  The appellant's STRs contain a 
clinical entry that appears to be dated July 5, 1981.  The 
appellant was seen in the emergency room for mental health 
reasons.  The entry notes that the appellant had received 
treatment at Sheppard Air Force Base, Texas, for 21/2 weeks, 
although the dates of treatment were not specified.  

Based upon the evidence contained in the claims folder currently 
before the Board, the nature of the appellant's service from May 
1981 to July 1981 is not clear.  NPRC's response to the RO's 
request for verification appears to suggest that the appellant's 
service was a period of ACDUTRA, but it was not definitively 
noted as such.  As noted above, application of certain laws 
beneficial to "veterans" turns on the nature of the appellant's 
service and whether it amounts to "active military, naval, or 
air service."  38 U.S.C.A. § 101(2), (22), (24); see Acciola v. 
Peake, 22 Vet. App. 320, 324 (2008); Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (if a claim relates to period of [ACDUTRA], a 
disability must have manifested itself during that period; 
otherwise, the period does not qualify as active military service 
and claimant does not achieve veteran status for purposes of that 
claim.).

Although the RO requested verification of periods of service, the 
claims folder contains no confirmation of the appellant's service 
component, nor does it indicate whether the appellant had any 
other periods of service.  The claims folder also reveals that 
the RO had requested the appellant's DD-214, but that no follow-
up requests were made with any other agency upon receiving a 
negative response from the Wisconsin DVA.  See 38 C.F.R. § 
3.159(c)(2).  Thus, because a determination will be made as to 
whether the appellant is a "veteran," a remand is necessary to 
clarify the appellant's service dates, branch of service, and all 
periods of active duty, ACDUTRA, or INACDUTRA.  

As noted, the appellant's STRs also document that he received 
treatment at Sheppard Air Force Base; he has intimated this was 
related to his back injury.  However, records for that treatment 
have not been associated with the claims folder.  Although this 
treatment appears to have been psychiatric in nature, without 
reviewing the contents of those records, the Board is unable to 
determine whether they may contain evidence or information 
relevant to the appellant's low-back claim.  On remand, the 
agency of original jurisdiction (AOJ) should attempt to obtain 
all STRs, to include any Air Force treatment records, psychiatric 
or otherwise.

Accordingly, the case is REMANDED to the AOJ for the following 
action:

1.  The AOJ should contact the 
appellant and request that he identify 
the names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for any back disability 
since service.  The AOJ should attempt 
to obtain copies of pertinent 
treatment records identified by the 
appellant that have not been 
previously secured and associate them 
with the claims folder.

The appellant should also be advised 
to keep VA apprised of his current 
address at all times.

2.  The AOJ must confirm the 
appellant's military service component 
and verify his dates of service.  The 
AOJ should determine whether that 
service was active duty, ACDUTRA or 
INACDUTRA, and provide the dates for 
each period of service.  As part of 
that process, the AOJ should attempt 
to obtain a copy of any DD 214 or 
other separation certificate, as well 
as his Official Military Personnel 
File (OMPF) and/or Military Personnel 
Record Jacket (MPRJ) or the like.  All 
attempts to obtain this data, and any 
responses received, should be 
documented in the claims folder.

3.  The AOJ should obtain any STRs 
from the appropriate agency showing 
the appellant's treatment at Sheppard 
Air Force Base in 1981, as well as 
STRs from any additional periods of 
service, if any.  All attempts to 
obtain this data, and any responses 
received, should be documented in the 
claims folder. 

4.  If, upon completion of the above 
development, and only if the record 
shows further in-service documentation 
of a back injury, or treatment for a 
back condition that is said to be 
related to service, the AOJ should 
request an addendum from the VA 
examiner who conducted the March 2009 
VA examination.  The examiner should 
be asked to review the additional 
evidence and provide a statement as to 
whether the evidence changes her 
opinion in any way.  The examiner 
should provide a complete explanation 
for why the evidence does or does not 
change her opinion.

If the same examiner is not available, 
the appellant should be afforded a VA 
examination.  The claims folder and a 
copy of this remand must be provided 
to the examiner and reviewed as part 
of the examination.  The examiner must 
indicate in the examination report 
that such a review occurred.  

The examiner should provide an opinion 
as to: 1) whether any identified back 
disorder pre-existed the appellant's 
service, if so the examiner should 
cite to the evidence of record to 
support that conclusion and state 
whether they believe the evidence is 
clear and unmistakable (undebatable) 
as to show the back disorder pre-
existed service; 2) if the examiner 
finds that the back disorder pre-
existed service, they are also asked 
to determine if it can be concluded 
with clear and unmistakable certainty 
(undebatable) that the pre-existing 
back disorder did not undergo a 
worsening in service to a permanent 
degree beyond that which would be due 
to the natural progression of the 
disease.  

If the examiner determines that a back 
disorder did not exist prior to 
service, the examiner is requested to 
state whether there is a 50 percent 
probability or greater that any 
current back disorder began during the 
appellant's military service or is 
related to an event of such service.  
(The examiner should specify the 
event.)  The report of examination 
should include the complete rationale 
for all opinions expressed.

5.  After undertaking any other 
development deemed appropriate, the 
AOJ should re-adjudicate the issue on 
appeal.  If any benefit sought is not 
granted, the appellant should be 
furnished with a supplemental 
statement of the case (SSOC) and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
appellant until he is notified.  The appellant has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

